         Case 1:07-cr-00208-MWB Document 245 Filed 04/16/21 Page 1 of 15




                 IN THE UNITED STATES DISTRICT COURT
               FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

    UNITED STATES OF AMERICA,                                No. 1:07-CR-00208-01

         v.                                                  (Judge Brann)

    CHESNEY JONES,

                 Defendant.

                               MEMORANDUM OPINION

                                         APRIL16, 2021

        Currently pending before the Court is Chesney Jones’ request for

resentencing1 pursuant to the First Step Act.2 Jones asserts that this Court should

impose a sentence of time served based upon her good behavior while incarcerated

and post-sentencing rehabilitative efforts, and because her prior convictions

purportedly no longer support a career offender designation.3 The Government

opposes any sentence reduction.4

I.      BACKGROUND

        In 2008, Jones was charged in a superseding indictment with one count of

possession with the intent to distribute 50 grams or more of cocaine base and 5

kilograms or more of cocaine (Count 1), in violation of 21 U.S.C. § 841(a)(1), one

count of traveling in interstate commerce to promote an unlawful activity (Count 2),


1
     Doc. 212.
2
     Pub. L. No. 115-391, 132 Stat. 5194 (2018).
3
     Doc. 212 at 15-16; Doc. 222 at 7; Doc. 226 at 1, 6; Doc. 239 at 3-4; Doc. 240.
4
     Doc. 219.
       Case 1:07-cr-00208-MWB Document 245 Filed 04/16/21 Page 2 of 15




in violation of 18 U.S.C. § 1952(a)(3), one count of making false statements (Count

3), in violation of 18 U.S.C. § 1001, and one count of conspiracy to distribute 50

grams or more of cocaine base and 5 kilograms or more of cocaine (Count 4), in

violation of 21 U.S.C. § 846.5 Following a jury trial, Jones was convicted of all four

counts, with the jury concluding that Counts 1 and 4 involved 50 grams or more of

cocaine base and 5 kilograms or more of cocaine.6

       Prior to trial, the Government filed a notice, in accordance with 21 U.S.C.

§ 851, that it intended to seek enhanced criminal penalties pursuant to 21 U.S.C.

§ 841(b)(1)(A) based upon Jones’ prior convictions.7 This notice had the effect of

doubling the mandatory minimum sentences for Counts 1 and 4 from ten years’

imprisonment to twenty years’ imprisonment.8

       A Presentence Report (PSR) was thereafter prepared. The PSR noted that,

after Jones’ arrest, agents discovered small amounts of drugs in Jones’ room; Jones

then informed to law enforcement that she had been distributing cocaine and cocaine

base in the Harrisburg, Pennsylvania area for approximately one year and that, at the

time of her arrest, she and another individual had brought fifteen kilograms of

cocaine to Harrisburg for distribution.9 Jones admitted to law enforcement that she



5
    Doc. 69.
6
    Doc. 89.
7
    Doc. 75.
8
    The mandatory minimum penalties have since been reduced to 15 years’ imprisonment,
    although the maximum sentence remains life imprisonment. 21 U.S.C. § 841(b)(1)(A).
9
    PSR at 4-5.
                                              2
         Case 1:07-cr-00208-MWB Document 245 Filed 04/16/21 Page 3 of 15




would often provide her coconspirator with multiple kilogram shipments of cocaine,

and would also personally sell one-kilogram quantities of cocaine base.10

        During the subsequent police investigation, Jones agreed to cooperate with

law enforcement but then, during a meeting with the coconspirator that law

enforcement monitored, Jones informed her coconspirator that she was cooperating

with law enforcement.11 Moreover, during her criminal trial Jones testified falsely

regarding the events surrounding her arrest. Among the false statements that Jones

offered were assertions that: agents had threatened her and refused her requests for

an attorney; agents planted the drugs found in her room; she informed law

enforcement that she would not cooperate and all of the recorded conversations of

Jones cooperating were fabricated by law enforcement; she did not inform her

coconspirator that she was cooperating with law enforcement; and she was a simple

drug user who was not involved in drug trafficking.12

        The PSR determined that Jones was responsible for distributing between 1.5

and 4.5 kilograms of cocaine base and at least 15, but fewer than 50, kilograms of

cocaine.13 Using the 2007 version of the U.S. Sentencing Guidelines Manual, the

PSR calculated a base offense level of 36,14 and recommended increasing the offense

level by two levels because Jones obstructed justice by attempting to notify her


10
     Id. at 5.
11
     Id. at 5-6.
12
     Id. at 6.
13
     Id.
14
     Id. at 7; USSG § 2D1.1(c)(4).
                                         3
         Case 1:07-cr-00208-MWB Document 245 Filed 04/16/21 Page 4 of 15




coconspirator that she was cooperating with authorities, and by testifying falsely at

trial.15 The PSR also recommended that, based upon her prior convictions, Jones be

classified as a career offender.16 Jones had prior convictions for controlled

substances offenses, including Pennsylvania state court convictions for possession

with intent to distribute cocaine, and possession with intent to distribute cocaine

base.17 In addition, the PSR noted that Jones had prior convictions for aggravated

assault and resisting arrest, criminal mischief and theft by unlawful taking, false

reports, and embezzlement.18 This resulted in a criminal history category VI which,

when combined with an offense level of 38, resulted in a Sentencing Guidelines

range of 360 months to life imprisonment.19

        Jones objected to several portions of the PSR, most notably the enhancement

for obstruction of justice and the application of criminal history points to two

separate prior convictions.20 My Colleague, the late Honorable William W.

Caldwell,21 sustained in part the objections, finding “out of an abundance of caution”

that one criminal history point should be removed from Jones’ criminal history—



15
     PSR at 8; USSG § 3C1.1.
16
     PSR at 8. Although Jones was designated as a career offender, that designation did not impact
     her Sentencing Guidelines score. The career offender designation would have resulted in an
     offense level of 37, which was below the actual offense level of 38. Id. Even with a criminal
     history category V, an offense level of 38 would still provide a Sentencing Guidelines range
     of 360 months to life imprisonment.
17
     Id. at 9-11.
18
     Id.
19
     Id. at 11, 15.
20
     Doc. 114 at 4-11.
21
     Judge Caldwell died in 2019, and this matter was reassigned to the undersigned that same year.
                                                  4
         Case 1:07-cr-00208-MWB Document 245 Filed 04/16/21 Page 5 of 15




which did not alter Jones’ criminal history category—but overruled the objection to

a two-level enhancement for obstruction of justice.22 After accounting for the

relevant 18 U.S.C. § 3553(a) sentencing factors, Judge Caldwell varied downward

and imposed a sentence of 300 months’ imprisonment.23

        On appeal, the United States Court of Appeals for the Third Circuit affirmed

Jones’ convictions.24 Jones later filed a 28 U.S.C. § 2255 motion alleging that she

received ineffective assistance of trial counsel, ineffective assistance of appellate

counsel, and that the trial court violated her due process rights by permitting the

Government to suppress exculpatory evidence.25 Judge Caldwell denied that motion,

and the Third Circuit denied Jones’ motion for a certificate of appealability and

dismissed her appeal of that decision.26

        Currently pending before the Court is Jones’ motion for resentencing pursuant

to the First Step Act. Although the Court permitted Jones the opportunity to file a

supplemental memorandum addressing any additional factors that she wishes the

Court to consider, she has not done so. Nevertheless, in light of the voluminous

filings submitted by Jones—filings that include information regarding her post-

sentencing rehabilitative efforts—the record is adequate for the Court to rule on this




22
     Id. at 7-8, 10.
23
     Id. at 28-29.
24
     Docs. 129, 130.
25
     Docs. 131, 147.
26
     Docs. 201, 202, 210.
                                           5
          Case 1:07-cr-00208-MWB Document 245 Filed 04/16/21 Page 6 of 15




motion.27 Consequently, the matter is now ripe for disposition and, for the following

reasons, Jones’ motion will be denied.

II.      DISCUSSION
         The Fair Sentencing Act was enacted on August 3, 2010 and modified

criminal penalties for offenses involving cocaine base, if the sentencing was

conducted on or after August 3, 2010.28 The Fair Sentencing Act modified the

statutory penalties provided in 21 U.S.C. § 841(b)(1)(A), (B) as they applied to

cocaine base quantities: the Act raised from 5 grams to 28 grams the amount required

to trigger a 5-year mandatory minimum sentence and a 40-year maximum sentence,

and raised from 50 grams to 280 grams the amount required to trigger a 10-year

mandatory minimum sentence and a maximum sentence of life imprisonment.

         While the Fair Sentencing Act applied only to those sentenced on or after

August 3, 2010, Section 404 of the First Step Act authorizes courts to resentence

defendants if they were sentenced prior to August 3, 2010 for a “covered offense,”

which is any offense for which “the statutory penalties were modified by section 2

or 3 of the Fair Sentencing Act.”29

         A.      Covered Offense

         The Government contends that Jones is ineligible for resentencing under the

First Step Act because, although she was convicted of conspiracy to distribute 50


27
      Docs. 222, 226, 227, 231-40.
28
      See Dorsey v. United States, 567 U.S. 260 (2012).
29
      132 Stat. 5194, 5222.
                                                  6
         Case 1:07-cr-00208-MWB Document 245 Filed 04/16/21 Page 7 of 15




grams or more of cocaine base, and the penalties for that offense have been modified

by the Fair Sentencing Act, she was also convicted of conspiracy to distribute 5 or

more kilograms of cocaine, and the penalties for that offense were not altered by

either the Fair Sentencing Act or First Step Act.30

        The Court rejects the Government’s assertion. Although there is no binding

authority on this issue in the Third Circuit, other circuit courts have persuasively

concluded that a conviction for a “dual-object conspiracy under 21 U.S.C. § 846

[that] incorporates and invokes the statutory penalties for both the crack-cocaine

object and the powder-cocaine object” is a covered offense, so long as the “penalties

for the crack-cocaine object” of the offense were subsequently lowered by the Fair

Sentencing Act.31

        As the United States Court of Appeals for the Fourth Circuit has explained,

under the First Step Act, “there is no eligibility requirement beyond the threshold

question of whether there is a ‘covered offense.’”32 Thus, the Fourth Circuit noted



30
     Doc. 219 at 5-8.
31
     United States v. Winters, 986 F.3d 942, 950 (5th Cir. 2021). See also United States v. Taylor,
     982 F.3d 1295, 1300, 1301 (11th Cir. 2020) (holding that where an individual is convicted of
     a “dual-object conspiracy” that involves the distribution of both cocaine and cocaine base, and
     the penalties for the cocaine base offense have been modified by the Fair Sentencing Act, the
     conspiracy “is a violation of a Federal criminal statute, the statutory penalties for which were
     modified by section 2 of the Fair Sentencing Act . . . [and] is a covered offense” under the First
     Step Act (internal quotation marks omitted)); United States v. Gravatt, 953 F.3d 258, 259 (4th
     Cir. 2020) (holding that “a conspiracy that involves the distribution of 50 or more grams of
     crack cocaine, which is a ‘covered offense’ under the Act because the penalties for it were
     modified by the Fair Sentencing Act, remains a covered offense if the conspiracy also charges
     distribution of powder cocaine, the penalties for which were not modified”).
32
     Gravatt, 953 F.3d at 262.
                                                  7
         Case 1:07-cr-00208-MWB Document 245 Filed 04/16/21 Page 8 of 15




that “all defendants who are serving sentences for violations of 21 U.S.C.

§ 841(b)(1)(A)(iii) and (B)(iii), and who are not excluded pursuant to the expressed

limitations in Section 404(c) of the First Step Act, are eligible to move for relief

under that Act” and, while “that does not mean the defendant is entitled to relief

under the Act[,] [i]t . . . means that his motion is entitled to be considered on the

merits.”33

        In the case under consideration by the Fourth Circuit, the appellant had “pled

guilty to knowingly and willfully conspiring with others to unlawfully possess with

intent to distribute and to distribute 50 grams or more of crack cocaine and 5

kilograms or more of powder cocaine.”34 The penalties for a conspiracy that involved

the distribution of cocaine base had been altered by the Fair Sentencing Act, while

the penalties involved for distributing powder cocaine had not.35 Thus, a part of the

conspiracy fell within the First Step Act, while a part of the conspiracy did not.36

Despite the existence of a dual-object conspiracy, the Fourth Circuit concluded that

the appellant fell within the First Step Act because he met the only eligibility

requirements set forth by Congress in the First Step Act: he was “serving [a]

sentence[] for [a] violation[] of 21 U.S.C. § 841(b)(1)(A)(iii) and (B)(iii), and [was]

not excluded pursuant to the expressed limitations in Section 404(c) of the First Step



33
     Id. (brackets and internal quotation marks omitted).
34
     Id. at 263.
35
     Id. at 263-64.
36
     Id.
                                                 8
         Case 1:07-cr-00208-MWB Document 245 Filed 04/16/21 Page 9 of 15




Act.”37 Although the Government argued that dual-objective conspiracies were not

covered offenses under the First Step Act, the Fourth Circuit held that:

        The Act sets forth the express limitations for its application in Section
        404(c). If Congress intended for the Act not to apply if a covered
        offense was combined with an offense that is not covered, it could have
        included that language. But it did not. We decline to expand the
        limitations crafted by Congress.38

        The Court finds persuasive the reasoning of the Fourth Circuit and other courts

that have considered this question and thus holds that dual-objective conspiracies

are no impediment to relief under the First Step Act. Here, Jones was sentenced in

May 2008 for crimes that occurred between 2006 and 2007.39 The conspiracy for

which Jones was convicted involved the distribution of 50 grams or more of cocaine

base, and the penalties for such an offense were modified by the Fair Sentencing

Act.40 Accordingly, Jones is eligible for resentencing under the First Step Act, and

the Court must consider whether a modified sentence is warranted under these

circumstances.

        B. Sentencing Considerations

        In conducting resentencing, the Court must first calculate the advisory

Sentencing Guidelines range.41 Jones asserts that recent changes to the career



37
     Id. at 264 (internal quotation marks omitted).
38
     Id.
39
     Docs. 69, 107.
40
     Doc. 89.
41
     See United States v. Azcona-Polanco, 865 F.3d 148, 151 (3d Cir. 2017) (noting that courts
     must first “calculate[] the applicable Guideline range”).
                                                   9
        Case 1:07-cr-00208-MWB Document 245 Filed 04/16/21 Page 10 of 15




offender provision of the Sentencing Guidelines means that her Sentencing

Guidelines range has changed.42

        The 2018 U.S. Sentencing Guidelines Manual provides that an individual is a

career offender

        if (1) the defendant was at least eighteen years old at the time the
        defendant committed the instant offense of conviction; (2) the instant
        offense of conviction is a felony that is either a crime of violence or a
        controlled substance offense; and (3) the defendant has at least two
        prior felony convictions of either a crime of violence or a controlled
        substance offense.43

The Sentencing Guidelines define a controlled substance offense as any federal or

state offense that is “punishable by imprisonment for a term exceeding one year, that

prohibits the manufacture, import, export, distribution, or dispensing of a controlled

substance (or a counterfeit substance) or the possession of a controlled substance (or

a counterfeit substance) with intent to manufacture, import, export, distribute, or

dispense.”44

        Jones’ crime of conviction is undoubtedly a controlled substance offense, as

she was over the age of 18 at the time she committed the offense,45 the offense was

punishable by more than one-year in prison,46 and the offense was a controlled




42
     Doc. 212 at 12-14; Doc. 218 at 6-7; Doc. 222 at 7.
43
     USSG § 4B1.1(a).
44
     USSG § 4B1.2(b).
45
     PSR at 2.
46
     21 U.S.C. § 841(b)(1)(A).
                                                10
        Case 1:07-cr-00208-MWB Document 245 Filed 04/16/21 Page 11 of 15




substance offense.47 Moreover, Jones was twice convicted in Pennsylvania state

court of drug offenses, once for possession with the intent to distribute cocaine, and

once for possession with the intent to distribute cocaine base.48 These Pennsylvania

offenses both “may serve as . . . predicate offense[s] to a career-offender

enhancement under [USSG] § 4B1.1.”49

        Consequently, Jones remains a career offender under the 2018 Sentencing

Guidelines. The Sentencing Guidelines provide that, for offenses that are punishable

by life imprisonment, an individual’s offense level shall be 37.50 Because Jones’

crime of conviction involved 5 kilograms or more of cocaine, it was punishable by

up to life imprisonment,51 and her offense level is therefore 37.52 Moreover, the

Sentencing Guidelines mandate a criminal history category VI for career offenders.53

Accordingly, with an offense level of 37 and criminal history category VI, Jones’




47
     See, e.g., United States v. Watkins, 297 F. App’x 170, 172 (3d Cir. 2008) (noting that an offense
     under 21 U.S.C. § 841 “is a felony controlled substance offense”).
48
     PSR at 9-10.
49
     United States v. Glass, 904 F.3d 319, 324 (3d Cir. 2018). Jones’ Pennsylvania offenses were
     not only punishable by more than one-year imprisonment, but she was actually sentenced to
     more than one year of imprisonment for each offense. PSR at 9-10.
50
     USSG § 4B1.1(b).
51
     21 U.S.C. § 841(b)(1)(A).
52
     Judge Caldwell originally applied an offense level of 38, as the offense level for Jones’ crimes
     of conviction were greater than the career offender offense level. PSR at 6; Doc. 114 at 19-20,
     28-29. However, based on subsequent changes to the Sentencing Guidelines, the drug
     quantities for which Jones was held responsible would provide, at most, a base offense level
     of 34 which, along with the enhancement for obstruction of justice, would result in an offense
     level of 36. USSG § 2D1.1(c)(3). Accordingly, the career offender penalties now govern Jones’
     Sentencing Guidelines calculations.
53
     USSG § 4B1.1(b).
                                                   11
        Case 1:07-cr-00208-MWB Document 245 Filed 04/16/21 Page 12 of 15




Sentencing Guidelines range remains unchanged at 360 months to life

imprisonment.

        Having calculated the advisory Sentencing Guidelines range, the Court must

next “consider[] the parties’ arguments and the [relevant 18 U.S.C. §] 3553(a)

factors” to determine the appropriate sentence.54 Those sentencing factors include:

(1) “the nature and circumstances of the offense and the history and characteristics

of the defendant;” (2) the need for the sentence imposed “to reflect the seriousness

of the offense, to promote respect for the law, and to provide just punishment for the

offense” as well as “to afford adequate deterrence . . . protect the public from further

crimes of the defendant . . . and” provide the most effective medical care,

correctional treatment, or educational and vocational training; (3) “the kinds of

sentences available;” (4) “the kinds of sentence and the sentencing range”

established for the offense; (5) “any pertinent policy statement”; (6) “the need to

avoid unwarranted sentence disparities among” similarly-situated defendants; and

(7) “the need to provide restitution to any victims of the offense.”55

        Jones asserts that she is entitled to a sentence of time served based primarily

on her post-sentencing rehabilitative conduct. However, many of the relevant

sentencing factors that applied at Jones’ original sentencing remain unchanged and,




54
     Azcona-Polanco, 865 F.3d at 151.
55
     18 U.S.C. § 3553(a).
                                           12
        Case 1:07-cr-00208-MWB Document 245 Filed 04/16/21 Page 13 of 15




after reviewing all of the § 3553(a) sentencing factors, the Court concludes that those

factors militate in favor of an unchanged sentence.

        First, the offenses are serious. The evidence reflects that Jones was not simply

a low-level drug dealer but, rather, during the course of a year-long conspiracy, Jones

trafficked large quantities of narcotics—including more than 15 kilograms of

cocaine, and more than 1.5 kilograms of cocaine base.56 This activity placed

countless lives in danger from potential overdoses. Additionally, Jones obstructed

justice after her arrest. Although she agreed to cooperate with law enforcement,

during a monitored meeting with her coconspirator, Jones surreptitiously wrote

warning notes to her coconspirator in which she informed him that she was in trouble

and that law enforcement was monitoring their meeting.57 This attempt elevates the

seriousness of Jones’ offenses, as does the fact that Jones lied under oath at trial in

an attempt to evade responsibility for her criminal behavior.58

        Second, although Jones’ history and characteristics are somewhat murky due

to her refusal to cooperate with the probation department prior to her sentencing,59

what information is available points toward her current sentence being an

appropriate one. Jones had numerous convictions in the decade prior to her arrest in

this matter including, inter alia, two serious drug convictions and a conviction for



56
     PSR at 3-6.
57
     Id. at 5; Doc. 114 at 7.
58
     PSR at 6; Doc. 114 at 7-8.
59
     Doc. 114 at 28.
                                           13
        Case 1:07-cr-00208-MWB Document 245 Filed 04/16/21 Page 14 of 15




resisting arrest wherein Jones fought with police officers and grabbed one officer by

the genitals, causing injury.60 At the time of her sentencing, Jones also had more than

one dozen pending charges or prior arrests for crimes such as assault, being a fugitive

from justice, and obstruction of justice.61

        Third, given the nature of the offenses, there is a need for a lengthy sentence

to reflect the seriousness of the offenses and provide just punishment. Moreover, in

light of the offenses and the fact that Jones not only committed these offenses while

on parole in two separate states, but also previously absconded from parole and

failed to appear at a sentencing proceeding, there is a significant need for the

sentence imposed to promote respect for the law.62 Fourth, given Jones’ criminal

history and her continued criminal conduct even when on parole, the Court believes

that Jones presents a high risk of recidivism, and finds that there is a need for the

sentence to afford adequate deterrence and to protect the public from further crimes.

        Weighed against these concerns is evidence related to Jones’ post-sentencing

rehabilitative efforts. The United States Supreme Court has held that courts “may

consider evidence of a defendant’s postsentencing rehabilitation at resentencing.”63

Jones points to her activities while incarcerated and argues that those activities



60
     PSR at 9-11.
61
     Id. at 12-14.
62
     Id. at 10-11; Cf. United States v. Lugo, 832 F. App’x 799, 801 (3d Cir. 2021) (noting “the
     importance of the fact that [defendant] committed his current offense while on supervised
     release”).
63
     Pepper v. United States, 562 U.S. 476, 504 (2011).
                                                14
        Case 1:07-cr-00208-MWB Document 245 Filed 04/16/21 Page 15 of 15




warrant a reduced sentence. Specifically, Jones notes that she has had only four

incident reports while incarcerated, has the support of her family, and will have

employment when she is released from custody.64 Moreover, Jones has taken many

courses to better herself, including vocational training and reentry classes.65

        Although Jones’ efforts and actions while incarcerated are commendable,

given the weight of evidence indicating that Jones poses a danger to the public and

presents a high risk of recidivism, the Court cannot conclude that her conduct while

incarcerated has reduced those risks. Given the weight of the relevant 18 U.S.C.

§ 3553(a) factors, the Court concludes that a 300-month sentence remains

appropriate, and the Court therefore will not exercise its discretion to reduce Jones’

sentence.

III.    CONCLUSION

        For the foregoing reasons, Jones’ request for a sentence reduction pursuant

to the First Step Act will be denied.

        An appropriate Order follows.


                                                      BY THE COURT:


                                                     s/ Matthew W. Brann
                                                     Matthew W. Brann
                                                     United States District Judge



64
     Doc. 212 at 14-15.
65
     Id. at 15; Doc. 240.
                                          15
